DETAILED ACTION
This action is responsive to the following communications: Original Application filed on June 30, 2020. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-33 are pending in this case. Claims 1, 19, and 33 are the independent claims. Claims 1-33 are rejected.

Oath/Declaration



Applicants are reminded that a properly executed oath or declaration must be received for each named inventor. See the Informal Notice to Applicant, mailed on July 10, 2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed features of displaying showing the single page application (SPA) with the child applications nested within the shell application, and presented as modified by the UI extensions and UI visualization formats must be shown in figures. No new matter should be entered.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets
Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84. An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the Examiner, the Applicants will be notified of any required corrective action in the next Office action. No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets
A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the Examiner. The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.



Timing of Corrections
Applicants are required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification
The disclosure is objected to because of the following informalities:
In conjunction with the new/amended drawings necessary to overcome the drawing objection above, new content describing the drawing(s) must be submitted. The description must describe the contents of the drawing(s), but must only include material that was originally presented in the original specification. No new matter is allowed. See MPEP 714.
In paragraph 0015, the second sentence refers to “identify server 112.” This should recite “identity server 112.”
In paragraph 0023, the third sentence recites “The UI extensions associated with the UI of the child applications.” This should recite “The UI extensions are associated with the UI of the child applications.”  
Appropriate corrections are required.

The use of trademarks has been noted in this application. The term should be accompanied by the generic terminology, if appropriate; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

The following were not properly marked:
JAVASCRIPT (paragraphs 0021, 0024, 0026, 0027 (twice), 0034, 0037, 0039, and 0040 (twice))
GOOGLE CHROME, INTERNET EXPLORER (paragraphs 0022 and 0035)
ANGULAR (paragraphs 0024 (twice), 0026, 0037 (twice), and 0039)
BLUETOOTH (paragraphs 0045 and 0048)

Appropriate corrections are required.

Claim Objections
Claim 6 objected to because of the following informalities:  
In claim 6, the second wherein clause recites “wherein the extensions…” This should recite “wherein the UI extensions…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, 8, 13, 20-22, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

	With respect to dependent claims 2, 3, 8, 13, 20, 21, and 29, the claims recite trademarks: JAVASCRIPT (more specifically, vanilla JAVASCRIPT) and ANGULAR. Because a trademark or trade name is used to identify a source of goods, and not the goods themselves, when a trademark is recited to indicate the good or service itself, the claim is rendered indefinite. See MPEP 2175.05(u). 
	JAVASCRIPT is a trademark of SUN MICROSYSTEMS, INC., and designates the computer programming language. There are a plurality of versions of JAVASCRIPT that have been released. In the present application, the recitation of “vanilla” JAVASCRIPT is insufficient to describe with particularity the good as claimed. As indicated in the attached Non-Patent Literature document entitled “WTF is ECMAScript and how is it different from JAVASCRIPT,” the document teaches that ECMAScript is vanilla JAVASCRIPT (e.g., a standardized version of the language), but goes on to further indicate that ECMAScript, most often recited as “ES” plus a number or year, has released a plurality of versions (e.g., ES5, ES6, ES7, ES8, etc.), each of which recite different versions of JAVASCRIPT, different modules, functions, and libraries, and each version can properly state itself to be the “vanilla” version of that particular release of JAVASCRIPT.
	Similarly, ANGULAR is a trademark of GOOGLE, LLC, and recites the software program for presenting a framework for developing web applications, such as SPAs. Applicants’ use of “ANGULAR UI framework” and “ANGULAR routes” does not describe with particularity what is being claimed.
	Accordingly, dependent claims 2, 3, 8, 13, 20, 21, and 29 are rendered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 To overcome these rejections, the Examiner recommends amending the claim to recite the specific version of ECMAScript.
	For the purposes of examination, the recitations to ANGULAR UI framework and ANGULAR routes will be interpreted as reciting a generic framework and generic routing. To overcome these rejections, the Examiner recommends removing the recitations of ANGULAR.

	Dependent claim 6 recites “wherein the UI extensions relate to a specific service of the industry, and wherein the extensions comprises at least customer service extensions, membership or eligibility extensions, claim processing and 21AAM0161US provider management extensions, utilization management extensions, benefit management extensions and customer service management extensions.” It is unclear if this is intended to recite a list in the alternative (e.g., the specific service comprises one or more of…), of if the list is intended to require that the UI extensions include all of the listed services.
	Additionally, claim 6 recites “the industry.” There is a lack of antecedent basis for “the industry.”
	Accordingly, dependent claim 6 is rendered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For the purposes of examination, the claim will be interpreted as reciting the UI extensions as a listing in the alternative as applicable to any industry. To overcome this rejection, the Examiner 

	Dependent claims 4 and 22 are rejected solely due to their dependence from a rejected parent claim.
To expedite a complete examination of the instant application, the claims rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are further rejected as set forth below in anticipation of amendments to these claims to correct the failure.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14, 19-29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0285516 A1, filed by Darling et al., on May 22, 2020,2 and published on September 10, 2020 (hereinafter Darling), in view of U.S. Patent Application Publication No. 2018/0046602 A1, filed by Sisson et al., on July 21, 2017, and published on February 15, 2018 (hereinafter Sisson).

With respect to independent claim 1, Darling discloses a system for optimized generation of a single page application for multi-page applications, the system comprising: 
A memory storing program instructions; 
A processor configured to execute instructions stored in the memory; and 
An application computation engine executed by the processor and configured to: Darling 
Fetch a shell application for hosting a user interface (UI) associated with one or more child applications, wherein the shell application is associated with multiple pre-defined frames, and wherein the shell application maintains a bi-directional communication with the child application until the UI associated with the child application remains hosted in the shell application; Darling discloses fetching a shell application for hosting a single page application comprising a plurality of child applications (see Darling, paragraphs 0004 [describing the micro frontends of the SPA, which can be pieces of a web-app, workflow of a web-app, or a widget of a web-app], 0023-0024 [a plurality of SPAs are leveraged into a complex SPA using a load balancer to handle requests, bi-directional communication, and traffic between the application servers, the SPAs, and the clients; this provides advantages such as independent development of each micro frontend, any UI framework can be used, and greater flexibility maintainability, and upgradability of the SPA once published], and 0027 [each of the SPAs include a UI for the SPA associated with a single root URL developed by any of a plurality of frameworks, including ANGULAR—different SPAs can be developed using different frameworks]).
Fetch UI extensions associated with the UI of the child applications…wherein each of the fetched UI extensions are discrete UI extensions functioning independently of the other; Darling discloses fetching UI extensions associated with the UI of each child application, supra).
Darling does not appear to expressly disclose wherein the UI extensions are in the form of one or more pre-defined UI visualization formats.
	However, Sisson teaches using a set of pre-defined visualization formats for presenting the SPA UI extensions (see Sisson, Figs. 3, 4a, and 4c-e; see also, Sisson, paragraphs 0039 [the SPA is constructed using JAVASCRIPT, HTML, and CSS], 0084-0087 [defining the terms, such as CMS content, Area, iFrame], 0088-0109 [describing how the pre-defined UI visualizations are used to construct the Base and Satellite elements of the SPA such that there is are a series of pre-defined elements assembled together as layers to construct the UI of the SPA for deployment]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Darling and Sisson before him before the effective filing date of the claimed invention, to modify the system of Darling to incorporate using pre-defined UI visualization formats as taught by Sisson. One would have been motivated to make such a combination because this allows for eliminating code conflicts and UI utilization by end users, as taught by Sisson (see Sisson, paragraph 0003 [“However, while convenient, a problem with in-context content management systems is that the website and editing tools exist in the same environment (i.e., in a single web browser window/tab). This creates problems in at least two ways; firstly, with regards to possible code conflicts, and secondly with regards to problems in effectively utilizing the user interface for CMS.”]).
	Darling, as modified by Sisson, further teaches the system configured to deploy the UI extensions in the pre-defined frames associated with the shell application to generate a single page application.
	Darling further teaches deploying the plurality of SPAs within the complex SPA using the pre-defined frames associated with the shell application (see Darling, paragraphs 0004, 0023-0024, and 0027, described supra).
dependent claim 2, Darling, as modified by Sisson, teaches the system as claimed in claim 1, as described above.
	Sisson further teaches the system wherein the shell application is associated with a UI that is constructed based on a JavaScript (js), a dynamic hypertext markup language (HTML) and cascading style sheets (css).
	Sisson further teaches the SPA is constructed using JASCRIPT, HTML, and CSS (see Sisson, paragraph 0039, described supra, claim 1).

With respect to dependent claim 3, Darling, as modified by Sisson, teaches the system as claimed in claim 2, as described above.
	Sisson further teaches the system wherein the UI of the shell application is constructed in a browser associated with the application computation engine, and wherein the browser parses the JavaScript (js), the dynamic hypertext markup language (HTML) and the cascading style sheets (css) for constructing the UI associated with the shell application.
	Sisson further teaches that the SPA is deployed in a browser, which parses the HTML, JAVASCRIPT, and CSS to construct the SPA for display (see Sisson, paragraphs 0084-0109, described supra, claim 1).

With respect to dependent claim 4, Darling, as modified by Sisson, teaches the system as claimed in claim 2, as described above.
	Darling further teaches the system wherein the UI is associated with one or more universal resource locators (URLs) and wherein the URLs are used by the shell application for providing multiple pre-defined frames.
	Darling further teaches that the UI is associated with one or more URLs used by the shell supra, claim 1).

With respect to dependent claim 5, Darling, as modified by Sisson, teaches the system as claimed in claim 1, as described above.
	Sisson further teaches the system wherein the child applications communicate with the shell application via the browser's PostMessage application programing interface (API).
	Sisson further teaches using postMessage to send and receive messages (see Sisson, paragraphs 0092 and 0096, described supra, claim 1).

With respect to dependent claim 6, Darling, as modified by Sisson, teaches the system as claimed in claim 1, as described above.
	Sisson further teaches the system wherein the UI extensions relate to a specific service of the industry, and wherein the extensions comprises at least customer service extensions, membership or eligibility extensions, claim processing and provider management extensions, utilization management extensions, benefit management extensions and customer service management extensions.
	Sisson further teaches that the UI extensions relate to at least one or a customer service, customer service management, membership services, provider management, etc. (see Sisson, paragraph 0058 [describing embodiments of an enterprise resource planning module, as directed to sales force automation, marketing automation, directory services, call center support, web based customer support, reporting and analysis, etc.]).

With respect to dependent claim 7, Darling, as modified by Sisson, teaches the system as claimed in claim 1, as described above.
wherein the UI extensions are configured to receive messages and alerts from the shell application using the browser's built-in PostMessage API.
	Sisson further teaches using postMessage to send and receive messages (see Sisson, paragraphs 0092 and 0096, described supra, claim 1).

With respect to dependent claim 8, Darling, as modified by Sisson, teaches the system as claimed in claim 1, as described above.
	Darling and Sisson further teach the system wherein the UI extensions are developed using an application development framework comprising an angular UI framework and a vanilla JavaScript.
	Darling further teaches using various frameworks, including ANGULAR (see Darling, paragraphs 0023 and 0027, described supra, claim 1).
	Sisson further teaches using scripting languages such as JAVACRIPT (see Sisson, paragraphs 0039 and 0084-0087, described supra, claim 1).

With respect to dependent claim 9, Darling, as modified by Sisson, teaches the system as claimed in claim 1, as described above.
	Sisson further teaches the system wherein the pre-defined UI visualization formats comprises blades representing application pages and tiles representing content rectangles.
	Sisson further teaches the UI visualization formats comprising pages and tiles (see Sisson, Figs. 3 and 4a; see also, Sisson, paragraphs 0088-0109, described supra, claim 1).

With respect to dependent claim 10, Darling, as modified by Sisson, teaches the system as claimed in claim 1, as described above.
	Darling and Sisson further teach the system wherein the pre-defined UI visualization formats are pre-developed for the child applications and subsequently stored in an application server B and an application server C.
	Darling further teaches that the UI components are pre-developed and stored on independent and separate application servers (one server for each SPA) (see Darling, Figs. 1, 2, and 4; see also, Darling, paragraphs 0027-0034 and 0038-0039, described supra, claim 1).
	Additionally, Sisson further teaches that the UI visualization formats are pre-developed (see Sisson, Figs. 3 and 4a; see also, Sisson, paragraphs 0088-0109, described supra, claim 1).

With respect to dependent claim 11, Darling, as modified by Sisson, teaches the system as claimed in claim 1, as described above.
	Darling further teaches the system wherein the UI extensions are fetched by the shell application based on one or more user inputs received by the application computation engine for accessing and operating the child application.
	Darling further teaches that the UI extensions are fetched by the shell application based on user inputs (e.g., basic SPA functionality) (see Darling, paragraphs 0023-0024, 0027-0034, and 0038-0039, described supra, claim 1).

With respect to dependent claim 12, Darling, as modified by Sisson, teaches the system as claimed in claim 1, as described above.
	Darling further teaches the system wherein the fetched UI extensions are rendered as individual routable web applications by the application computation engine and absence of any one of the UI extension does not prevent rendering of any one of the other UI extensions.
	Darling further teaches that the UI components are independent of each other, and rendered as individual SPAs which do not interfere with other SPAs (see Darling, Figs. 1, 2, and 4; see also, Darling, supra, claim 1).

With respect to dependent claim 13, Darling, as modified by Sisson, teaches the system as claimed in claim 1, as described above.
	Darling and Sisson further teach the system wherein an application server B and an application server C, based on one or more instructions received, in the form of events, from the shell application via the application computation engine, are configured to transmit the UI extensions for displaying multiple functionalities and options associated with the child application, and wherein the multiple functionalities and options are displayed based on the pre-defined UI visualization formats and one or more angular routes via the browser on the application computation engine.
	Darling further teaches that each SPA is stored on its own server, and that events from the shell application are transmitted to the various servers via the load balancing component to activate, load, or push different UI extensions and functionality based on user inputs (see Darling, Figs. 1, 2, and 4; see also, Darling, paragraphs 0023-0024, 0027-0034, and 0038-0039, described supra, claim 1).
	Additionally, Sisson further teaches that the content of the SPA is presented based on the pre-defined UI visualization formats routed to each SPA and child SPA (see Sisson, Figs. 3 and 4a; see also, Sisson, paragraphs 0088-0109, described supra, claim 1).

With respect to dependent claim 14, Darling, as modified by Sisson, teaches the system as claimed in claim 1, as described above.
	Darling further teaches the system wherein the pre-defined frames embed external webpages into the shell application.
	Darling further teaches that the SPAs can be from third party (e.g., external) sources (see Darling, paragraphs 0023-0024, 0027-0034, and 0038-0039, described supra, claim 1).
Independent claim 19, and its respective dependent claims 20, 21, 23-25, and 27-29, recite a computer program product comprising: a non-transitory computer-readable medium having computer-readable program code stored thereon, the computer-readable program code comprising instructions, that when executed by a processor, cause the processor to: perform as the system of independent claim 1, and its respective dependent claims 2, 3, 5, 7, 9, and 11-13. Accordingly, independent claim 19, and its respective dependent claims 20, 21, 23-25, and 27-29, are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 2, 3, 5, 7, 9, and 11-13, which are incorporated herein.

With respect to dependent claim 22, Darling, as modified by Sisson, teaches the method as claimed in claim 19, as described above.
	Darling further teaches the method wherein the UI is associated with one or more universal resource locators (URLs) and wherein the URLs are used by the shell application for providing multiple pre-defined frames.
	Darling further teaches that the UI is associated with one or more URLs used by the shell applications for providing the pre-defined frames (see Darling, paragraphs 0004, 0023-0024, and 0027, described supra, claim 1).

With respect to dependent claim 26, Darling, as modified by Sisson, teaches the method as claimed in claim 19, as described above.
	Sisson further teaches the method wherein the pre-defined UI visualization formats are pre-developed for the child applications.
	Sisson further teaches that the UI visualization formats are pre-developed (see Sisson, Figs. 3 and 4a; see also, Sisson, paragraphs 0088-0109, described supra, claim 1).
Independent claim 33 recites a computer program product comprising: a non-transitory computer-readable medium having computer-readable program code stored thereon, the computer-readable program code comprising instructions, that when executed by a processor, cause the processor to: perform as the system of independent claim 1. Accordingly, independent claim 33 is rejected under the same rationales used to reject independent claim 1, which are incorporated herein.

Claims 15-18 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Darling, in view of Sisson, further in view of U.S. Patent Application Publication No. 2018/0219854 A1, filed by Miran et al., on May 8, 2017, and published on August 2, 2018 (hereinafter Miran).

With respect to dependent claim 15, Darling, as modified by Sisson, teaches the system as claimed in claim 1, as described above.
Although Darling teaches the use of shared authentication utilities (see Darling, paragraph 0028 [describing the authentication utilities for each of the plurality of SPAs]), Darling and Sisson fail to further teach the system wherein an identity server authenticates a user for providing access to the single page application (SPAs) based on generating a set of tokens, and wherein the tokens comprise identity tokens and application access tokens.
	However, Miran teaches using authentication with tokens for use in cloud based multi-tenant SPAs (see Miran, Figs. 2A-B and 4; see also, Miran, paragraphs 0025 [authentication server issues tokens for a particular user (e.g., identity tokens) for a particular tenant (e.g., application access tokens)], 0034-0035 [using a single sign on server (SSO server) to manage user authentication], and 0039-0040 [describing the process of user authentication, in which a user requests access to a resource, the server checks for existing, valid tokens, and if the tokens exist and are timely, authorizes the user; if no token exits, or it is expired, the SSO server request credentials, and upon verification, issues tokens based on 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Darling, Sisson, and Miran, before him before the effective filing date of the claimed invention, to modify the system of Darling, as modified by Sisson, to incorporate using tokens issued from an authentication server as taught by Miran. One would have been motivated to make such a combination because this overcomes the deficiencies of prior art SPA authentication, as taught by Miran (see Miran, paragraphs 0009 and 0011 [“Forcing a redirect of the request would require issuing a new server certificates per datacenter supporting the modified URL…Using a reverse proxy complicates the solution, as use of the proxy requires additional hardware resources to be deployed in the network, increasing latency by forcing another hop for the traffic, and maintaining, by a reverse proxy, a current database on the association between datacenters to client devices.]).

With respect to dependent claim 16, Darling, as modified by Sisson and Miran, teaches the system as claimed in claim 15, as described above.
	Miran further teaches the system wherein the identity tokens and the application access tokens are generated based on pre-defined set of rules, when a request is sent by the application computation engine to the identity server for accessing the child application.
	Miran further teaches using rules to determine when a user is authorized to access a resource (see Miran, paragraphs, 0034-0035 and 0039-0040 described supra, claim 15).

With respect to dependent claim 17, Darling, as modified by Sisson and Miran, teaches the system as claimed in claim 15, as described above.
	Miran further teaches the system wherein a new set of tokens is generated each time a new UI extension is rendered and after a previous set of tokens becomes non-functional.
supra, claim 15).

With respect to dependent claim 18, Darling, as modified by Sisson and Miran, teaches the system as claimed in claim 15, as described above.
	Miran further teaches the system wherein the tokens enables the shell application to provide a "single sign-on", which aids the UI extensions to initialize user identity and acquire tokens without presenting multiple login screens.
	Miran further teaches inclusion of an SSO server to manage authentication and tokens (see Miran, paragraphs, 0034-0035 and 0039-0040 described supra, claim 15).

Dependent claims 30-32 recite a computer program product comprising: a non-transitory computer-readable medium having computer-readable program code stored thereon, the computer-readable program code comprising instructions, that when executed by a processor, cause the processor to: perform as the system of dependent claims 15, 17, and 18. Accordingly, dependent claims 30-32 are rejected under the same rationales used to reject dependent claims 15, 17, and 18, which are incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
U.S. Patent No. 7,174,383 B1 (Facilitating Single Sign On services).
U.S. Patent No. 7,523,401 B1 (Providing a browser based single page application for a portal dashboard).
U.S. Patent Application Publication No. 2015/0019991 A1 (Providing a customizable GUI using data models for generating a single page application).
U.S. Patent Application Publication No. 2015/0052498 A1 (Providing a template to generate a CRM single page application website).
U.S. Patent Application Publication No. 2016/0188546 A1 (Dynamic management of web application components).
U.S. Patent Application Publication No. 2017/0034306 A1 (Architecture for the creation and development of SPAs using ANGULAR framework and common components).
U.S. Patent Application Publication No. 2019/0065016 A1 (Generating a history logger to simulate forward and backward navigation within a single page application).
U.S. Patent Application Publication No. 2019/0108598 A1 (Creating for reuse and duplication, cloud based SPAs).
U.S. Patent Application Publication No. 2021/0096853 A1 (Development of SPA interfaces capable of migration between platforms).
Pitale, Tony, “Using JAVASCRIPT PostMessage to Talk to iFrames,” retrieved on December 29, 2021 from https://www.viget.com/articles/using-javascript-postmessage-to-talk-to-iframes, , published on July 5, 2011.
Locke, Peter, “Getting Token Authentication Right in a Stateless Single Page Application, from https://medium.com/lightrail/getting-token-authetication-right-in-a-stateless-single-page-application-57d0c6474e3, published on July 7, 2017.
Ezell, Will, “What is a Single Page Application? (And Should You Use One?),” retrieved on December 29, 2021, from https://dotcms.com/blog/post/what-is-a-single-page-applicaiton-and-should-you-use-one, published on January 10, 2018.
Bodrov-Krukowski, Ilya, “ANGULAR Introduction: What It Is, and Why You Should Use It,” retrieved on December 29, 2021, from https://www.sitepoint.com/angular-introduction, published on March 22, 2018.
Anonymous, “WTF is ECMAScript and how is it different from JAVASCRIPT,” retrieved on December 29, 2021, from https://gomakethings.com/wtf-is-ecmascript-and-how-is-it-different-from-javascript, published on February 15, 2019.
Merrill, Cache, “ANGULAR explained: Everything you need to know about ANGULAR,” retrieved on December 29, 2021, from https://www.zibtek.com/blog/everything-you-need-to-know-about-angular (reader mode), published on May 3, 2019.
Schulte, Jan, “Single page Applications: Everything You Need to Know,” retrieved on December 29, 2021, from https://www.magnolia-cms.com/blog/all-about-single-page-applications.html (reader mode), published on July 5, 2019.
Pawel, “What are Single Page Applications(SPA)?” retrieved on December 29, 2021, from https://dev.to./kendyl93/what-are-single-page-applicasions-spa-32bh, published on September 15, 2019.

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 ES2020 was released in June of 2020, but the Examiner cannot find a more specific date for its release, and therefore, it cannot be considered to have been released prior to the filing date of the present application.
        2 Darling is a CONTINUATION of U.S. Patent Application No. 16/290,676, filed on March 1, 2019 (now U.S. Patent No. 10,678,600).